UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1182



ROSEMARY L. JIMENEZ,

                Plaintiff - Appellant,

          v.

MICHAEL   J.   ASTRUE,    Commissioner   of    Social   Security
Administration; NEIL ANTHONY GORDON MCPHIE, United States Merit
System Protection Board; LINDA M. SPRINGER, United States Office
of Personnel Management,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:06-
cv-03228-JFM)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER and TRAXLER,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosemary L. Jimenez, Appellant Pro Se. Alex Samuel Gordon, OFFICE
OF THE UNITED STATES ATTORNEY, Allen F. Loucks, Assistant United
States Attorney, Jennifer Wright Schick, Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.


     *
      The opinion is filed by a quorum pursuant to 28 U.S.C.
§ 46(d).
PER CURIAM:

              Rosemary L. Jimenez appeals the district court’s order

granting defendants’ motion for summary judgment in this employment

discrimination action.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Jimenez v. Astrue, No. 1:06-cv-03228-JFM (D.

Md., Nov. 20, 2007).         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      - 2 -